                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION




DERMAYNE HUGGINS,                            )       CASE NO. 1:20CV1273
                                             )
                      Plaintiff,             )       SENIOR JUDGE
                                             )       CHRISTOPHER A. BOYKO
               vs.                           )
                                             )       OPINION AND ORDER
ANDREW WILLIAMS, et al.,                     )
                                             )
                      Defendants.            )



CHRISTOPHER A. BOYKO, SR. J.:

       This matter comes before the Court upon the First Motion (ECF DKT #19) of

Defendants Monte Roose, Scott Rachel and Travis Fox for Summary Judgment. For the

following reasons, the Motion is denied.

                           I. FACTUAL BACKGROUND

       Plaintiff Dermayne Huggins filed this Complaint on June 20, 2020, alleging an

Excessive Force Claim pursuant to 42 U.S.C. § 1983 against Richland Correctional Institution

Officers Andrew Williams, Monte Roose, Travis Fox and Scott Rachel and a state law

Negligence Claim against the same Defendants.

       Plaintiff alleges that on June 16, 2018, while incarcerated at Richland Correctional

Institution, he was involved in an altercation with correctional officers during which O.C.

(pepper) spray was twice deployed in his facial area. Defendant Roose arrived to escort

Plaintiff away from the cell block. During this escort, Roose called for assistance. Defendant

Williams arrived and the two officers threw Plaintiff to the ground. Williams allegedly beat
Plaintiff while he was handcuffed and defenseless. Defendants Roose, Rachel, and Fox

allegedly stood by, encouraged the beating, and failed to intervene. Subsequently, according

to Plaintiff, the officers provided false statements to investigators in order to cover up their

misconduct. (ECF DKT #1, ¶ 1).

        The moving Defendants argue that they are entitled to judgment in their favor because

Plaintiff failed to exhaust his administrative remedies prior to filing suit as required by the

Prison Litigation Reform Act, 42 U.S.C. § 1997e(a) and because the Negligence Claim is

barred by the Eleventh Amendment.1 In support, Defendants attach the Declaration of

Inspector Kelly Rose, Institutional Inspector at Richland Correctional. (ECF DKT #19-1).

        In his Opposition Brief, Plaintiff contends that disputed issues of fact preclude

summary judgment on the issue of exhaustion. Also, Plaintiff states his intention to dismiss

his Negligence Claim. (ECF DKT #22 at fn.1). Plaintiff submits his own Affidavit in support

of his position. (ECF DKT #23-1).

                                   II. LAW AND ANALYSIS

Standard of Review

        Summary judgment shall be granted only if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” See Fed.R.Civ.P. 56(a). The burden is on the moving party to conclusively show no

genuine issue of material fact exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986);

Lansing Dairy. Inc. v. Espy, 39 F.3d 1339, 1347 (6th Cir. 1994). The moving party must



1

Defendant and former corrections officer Andrew Williams is separately represented and does not join in the
instant dispositive motion.

                                                      -2-
either point to “particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations, admissions,

interrogatory answers, or other materials” or show “that the materials cited do not establish

the absence or presence of a genuine dispute, or that an adverse party cannot produce

admissible evidence to support the fact.” See Fed.R.Civ.P. 56(c)(1)(A), (B). A court

considering a motion for summary judgment must view the facts and all inferences in the light

most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986). Once the movant presents evidence to meet its burden, the

nonmoving party may not rest on its pleadings, but must come forward with some significant

probative evidence to support its claim. Celotex, 477 U.S. at 324; Lansing Dairy, 39 F.3d at

1347.

        This Court does not have the responsibility to search the record sua sponte for genuine

issues of material fact. Betkerur v. Aultman Hospital Ass 'n., 78 F.3d 1079, 1087 (6th Cir.

1996); Guarino v. Brookfield Township Trustees, 980 F.2d 399, 404-06 (6th Cir. 1992). The

burden falls upon the nonmoving party to “designate specific facts or evidence in dispute,”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986); and if the nonmoving party

fails to make the necessary showing on an element upon which it has the burden of proof, the

moving party is entitled to summary judgment. Celotex, 477 U.S. at 323. Whether summary

judgment is appropriate depends upon “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.” Amway Distributors Benefits Ass 'n v. Northfield Ins. Co., 323

F.3d 386, 390 (6th Cir. 2003) (quoting Anderson, 477 U.S. at 251-52).


                                               -3-
Prison Litigation Reform Act ( PLRA)

       Applicability of administrative remedies.
       No action shall be brought with respect to prison conditions under section
       1979 of the Revised Statutes of the United States (42 U.S.C. 1983), or any
       other Federal law, by a prisoner confined in any jail, prison, or other
       correctional facility until such administrative remedies as are available are
       exhausted. 42 U.S.C. § 1997e(a).

       The Prison Litigation Reform Act (PLRA) requires that inmates exhaust available

administrative remedies prior to filing a claim under federal law. 42 U.S.C. § 1997e(a);

Porter v. Nussle, 534 U.S. 516, 532 (2002) (holding “that the PLRA’s exhaustion requirement

applies to all suits about prison life,” including excessive force allegations); Lee v. Willey,

789 F.3d 673, 681 (6th Cir. 2015). This requirement is mandatory but not jurisdictional, and

applies to all federal claims seeking redress for prison circumstances or occurrences

regardless of the type of relief being sought. See Porter, 534 U.S. at 532; Booth v. Churner,

532 U.S. 731 (2001). The PLRA has been interpreted to require “proper exhaustion,”

meaning that a prisoner must “ ‘complete the administrative review process in accordance

with the applicable procedural rules,’... [as] defined not by the PLRA, but by the prison

grievance process itself.” Jones v. Bock, 549 U.S. 199, 218 (2007) (quoting Woodford v. Ngo,

548 U.S. 81, 88 (2006)). Proper exhaustion of the administrative grievance process, which

demands adherence to deadlines and critical procedural rules, is required. Woodford, 548

U.S. at 83-84. See also Pool v. Klenz, No. 17-3426, 2018 WL 1989637, at*2 (finding that

untimely grievances did not comply with Ohio Administrative Code and were

non-exhaustive).

       Failure to exhaust is an affirmative defense; plaintiffs are not required to plead or

demonstrate exhaustion in their complaints. Jones, 549 U.S. at 21. When a defendant raises

                                                -4-
the affirmative defense of exhaustion under the PLRA, the burden is on the defendant to show

non-exhaustion. Mattox v. Edelman, 851 F.3d 583, 589 (6th Cir. 2017). Failure to exhaust

must be established by a preponderance of the evidence. Napier v. Laurel County, 636 F.3d

218, 255 (6th Cir. 2011). Summary judgment may be granted “if defendants establish the

absence of a ‘genuine dispute as to any material fact’ regarding nonexhaustion.” Risher v.

Lappin, 639 F.3d 236, 240 (6th Cir. 2016) (quoting Fed.R.Civ.P. 56(a)). Claims that fail to

satisfy the exhaustion requirement should be dismissed without prejudice. Adams v. Smith,

166 F.App’x 201, 204 (6th Cir. 2006) (quoting Brown v. Toombs, 139 F.3d 1102, 1104 (6th

Cir. 1998) abrogated by Jones v. Bock, 549 U.S. 199 (2007) on other grounds).

Ohio Inmate Grievance Procedures

       Ohio has a three-step inmate grievance process. Ohio Admin. Code § 5120-9-31(K).

See also Troche v. Crabtree, 814 F.3d 795, 799 (6th Cir. 2016). In the first step, an inmate

must file an informal complaint within fourteen days of the event from which the complaint

arose. Ohio Admin. Code § 5120-9-31(K)(1). If dissatisfied with the response to his informal

complaint, the second step of the grievance process requires the inmate to file a grievance

with the inspector of institutional services within fourteen days. Ohio Admin. Code §

5120-9-

31(K)(2). If dissatisfied with the response to this grievance, the third step requires the inmate

to file a grievance with the chief inspector within fourteen days. Ohio Admin. Code §

5120-9-

31(K)(3). The chief inspector may waive this time limit for good cause. Id.

Failure to Exhaust Excused


                                               -5-
       An inmate’s failure to exhaust is excused “when improper actions of prison officials

render administrative remedies functionally unavailable.” Does 8-10 v. Snyder, 945 F.3d 951,

966 (6th Cir. 2019)(citing Himmelreich v. Fed. Bureau of Prisons, 766 F. 3d 576, 577 (6th

Cir. 2014)). An administrative remedy is unavailable when: (1) it “operates as a simple dead

end—with officers unable or consistently unwilling to provide any relief to aggrieved

inmates,” (2) the grievance process is so incomprehensible that “no ordinary prisoner can

discern or navigate it,” or (3) “prison administrators thwart inmates from taking advantage of

a grievance process through machination, misrepresentation, or intimidation.” Ross v. Blake,

_ U.S. _, 136 S. Ct. 1850, 1859-60 (2016).

       A prisoner's lack of compliance may be excused if the administrative remedies are not

available; but the Sixth Circuit has required a prisoner to make “affirmative efforts to comply

with the administrative procedures before analyzing whether the facility rendered these

remedies unavailable.” Lee, 789 F.3d at 677; Napier, 636 F.3d at 223; see also Brock v.

Kenton Cnty., 93 F.App’x. 793, 798 (6th Cir.2004) (citing cases).

       Defendants’ instant Motion for Summary Judgment is directed solely at whether

Plaintiff has met the threshold requirement to exhaust his administrative remedies as required

by the PLRA or whether he is entitled to an exception from this statutory requirement. In her

Declaration (ECF DKT #19-1), Inspector Kelly Rose states that she is employed with the

Ohio Department of Rehabilitation and Correction (“ODRC”) as an Institutional Inspector at

Richland Correctional Institution. ¶ 2. Her duties include handling inmate grievances. ¶ 2.

She reviewed the records and determined that Plaintiff did not submit an Informal Complaint

Resolution within fourteen days of the June 16, 2018 use-of-force incident – the first step of


                                              -6-
the grievance process. ¶¶ 9-10. She states that all persons in the custody of ODRC are

provided written and oral instructions on how to avail themselves of the grievance procedure.

¶ 4. In addition, the grievance procedure is available to all inmates at any ODRC institution,

regardless of their disciplinary status or security level. ¶ 5.

       Plaintiff does not dispute that he did not comply with even the first-level grievance at

Richland Correctional Institution. However, he insists that his obligation to exhaust

administrative procedures is excused.

       In his Affidavit (ECF DKT #23-1), Plaintiff declares that on the same day as his

assault at Richland Correctional, he was transferred to Mansfield Correctional on an

“emergency rideout waiver.” ¶ 6. Plaintiff was immediately placed in limited privilege

segregation housing or solitary confinement. ¶ 10. He remained there for approximately two

weeks. Plaintiff was denied privileges. ¶ 12. The officers at Mansfield knew what occurred

at Richland and Plaintiff was threatened and punched by an officer named “Terrence.” ¶¶ 22-

24. Plaintiff asked an officer, Lieutenant Wisdom, if he could use the computer kiosk and if

he could have paper and a pen. Lieutenant Wisdom denied those requests. ¶¶ 19-21.

Plaintiff was afraid to ask about filing a grievance and was afraid of retaliation if he

complained about treatment by correction officers. Plaintiff states that he was transferred to

Southern Ohio Correctional Facility on July 10, 2018. ¶ 30. Plaintiff spoke with an Inspector

Malhoun there about his fears for his safety and the attacks by officers. The Inspector showed

Plaintiff a stack of papers and said: “What do you think I’m going to do about it?” ¶¶ 33-35.

After these interactions, Plaintiff did not pursue his grievances because he believed such

attacks on prisoners were commonplace and that he would not be taken seriously by prison


                                                -7-
staff or inspectors. ¶¶ 36-39.

       The Court finds that Defendants have not established the absence of a ‘genuine

dispute as to any material fact’ regarding nonexhaustion.” Risher, supra. Viewing the facts

and all inferences in the light most favorable to the nonmoving party, Defendants have not

satisfied their burden of showing Plaintiff’s failure to exhaust administrative remedies by a

preponderance of the evidence. Plaintiff’s Affidavit identifies individuals by name who either

threatened him or refused to help him. He describes his transfer from one institution to

another and placement in restricted confinement within days of the assault that is the subject

of this Complaint. There is conflicting sworn testimony as to the availability of the grievance

process; as to the willingness to provide any relief to aggrieved inmates; and as to whether

prison inmates like Plaintiff were thwarted from “taking advantage of a grievance process

through machination, misrepresentation, or intimidation.” Ross, supra.

                                 III. CONCLUSION

       For these reasons, the First Motion (ECF DKT #19) of Defendants Monte Roose,

Scott Rachel and Travis Fox for Summary Judgment is denied.

       The docket reflects that the Fact Discovery Deadline is September 24, 2021.

Defendants have the burden of proof on the affirmative defense; but they still have time to

possibly secure evidence to refute Plaintiff’s assertions of unavailable grievance processes. A

dispositive motion may be re-filed if Defendants believe it is warranted following focused

fact discovery.

       Per the representation in his Opposition Brief (ECF DKT #22), Plaintiff shall dismiss

his state law Negligence Claim within one week of this Order.


                                              -8-
       The interim Telephone Status Conference set for July 22, 2021 at 2:00 p.m. and the

Settlement Conference set for September 28, 2021 at 2:00 p.m. remain.

       IT IS SO ORDERED.

       DATE: July 2, 2021

                                    s/Christopher A. Boyko
                                    CHRISTOPHER A. BOYKO
                                    Senior United States District Judge




                                            -9-
